      Case: 3:20-cr-00130-MJN Doc #: 25 Filed: 04/27/21 Page: 1 of 1 PAGEID #: 64




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

        Plaintiff,                             Case No. 3:20-CR-130

vs.                                            District Judge Michael J. Newman

TERRY BACCUS,

        Defendants.


               ORDER (1) AFFIRMING THE ORDER OF DETENTION
             AND (2) DENYING DEFENDANT’S ORAL MOTION FOR BOND

        Previously in this case, the Court denied Defendant’s Motion for Bond. Doc. No. 21.

        At the conclusion of the motion to suppress hearing held on April 22, 2021, Defendant’s

counsel orally moved for reconsideration of the Order denying his release on bond.

        On April 27, 2021, the Court held a telephone hearing concerning Defendant’s motion for

reconsideration of bond during which counsel for both parties presented oral arguments.

Defendant asks the Court to issue a bond pending the Court’s decision on his Motion to Suppress.

Doc. No. 18. He asserts that if bond is now granted, it is a near certainty that he will be immediately

taken into state custody on matters related to his parole revocation in state court.

        The Court has considered counsels’ arguments, reviewed the record, and reconsidered the

previous Order denying Defendant’s Motion for Bond. Doc. No. 21. For the reasons set forth in

the previous Order, id., the Court hereby DENIES Defendant’s oral motion for reconsideration of

bond. The Court’s previous Detention Order shall remain in effect.

        IT IS SO ORDERED.

April 27, 2021                                         s/Michael J. Newman
                                                       Michael J. Newman
                                                       United States District Judge
